DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 11, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (U.S. 2017/0347093), hereinafter Yu.

	Regarding claim 1, Yu discloses an image decoding method performed by an image decoding apparatus, the method comprising: 
	deriving an intra prediction mode of a current block ([0074] and [0077]); 
	configuring a reference sample for intra prediction of the current block based on one reference sample line selected from a plurality of reference sample lines ([0109] and fig. 7B); and 


	Regarding claim 6, Yu discloses the method of claim 1, wherein the reference sample line used for configuring the reference sample of the current block is selected based on an indicator signaled in a bitstream (Yu [0084]). 

	Regarding claims 7 and 16, Yu discloses the method of claims 1 and 11, 
	wherein the reference sample line used for configuring the reference sample of the current block is selected as a first reference sample line adjacent to the current block, in response to an upper boundary of the current block corresponding to a boundary of a current coding tree block to which the current block belongs (Yu fig. 7A). 

	Regarding claims 8 and 17, Yu discloses the method of claims 1 and 11, 
	wherein the configuring of the reference sample of the current block further comprises a reference sample filtering step in response to the selected reference sample line being a first reference sample line adjacent to the current block (Yu [0034] and [0072]). 

	Regarding claim 11, Yu discloses an image encoding method performed by an image encoding apparatus, the method comprising: determining an intra prediction mode of a current block; configuring a reference sample for intra prediction of the current block based on one reference sample line selected from a plurality of reference sample lines; and generating a prediction block of the current block by performing intra prediction for the current block based on the intra prediction mode and the reference sample (Claim 11 recites analogous limitations to claim 1 above, and is therefore rejected on the same 

	Regarding claim 20, Yu discloses a non-transitory computer-readable recording medium storing a bitstream (Yu [0131]) which is generated by an image encoding method, wherein the image encoding method comprises determining an intra prediction mode of a current block; configuring a reference sample for intra prediction of the current block based on one reference sample line selected from a plurality of reference sample lines; and generating a prediction block of the current block by performing intra prediction for the current block based on the intra prediction mode and the reference sample (see claims 1, 11 and Remarks below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kim et al. (U.S. 2013/0170546), hereinafter Kim.

	Regarding claims 2 and 12, Yu discloses the method of claims 1 and 11, 
	wherein the intra prediction mode of the current block is derived using an MPM list generated based on intra prediction modes of neighboring blocks of the current block (Yu [0036]).
	Yu does not explicitly disclose the neighboring blocks are a below-left block and an upper-right block of the current block.
	However, Kim teaches the neighboring blocks are a below-left block and an upper-right block of the current block (Kim [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu’s method with the missing limitations as taught by Kim to increase compression efficiency of intra prediction mode encoding and decoding (Kim [0002]).

Regarding claims 3 and 13, Yu in view of Kim teaches the method of claims 2 and 12, wherein the MPM list comprises MPM candidates derived using statistic values of the intra prediction modes of the neighboring blocks, and the statistic values are a maximum value and a minimum value (Kim [0012]). 
	The same motivation for claim 2 applies to claim 3.

Regarding claims 4 and 14, Yu in view of Kim teaches the method of claims 1 and 11, wherein the intra prediction mode of the current block is derived using an MPM list selected based on information indicating one among the plurality of MPM lists (Yu [0037]), in response to the Intra prediction mode of the current block being included in one among a plurality of MPM lists (Yu [0074] and Kim [0023]).

	Regarding claim 15, Yu in view of Kim teaches the method of claim 14, wherein information indicating a same MPM candidate as the intra prediction mode of the current block among the plurality of MPM candidates (Kim [0091]) is encoded into the bitstream (Yu [0084]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kim and Liu et al. (U.S. 2017/0353719), hereinafter Liu.

Regarding claim 5, Yu in view of Kim teaches the method of claim 4, 
	the intra prediction mode of the current block is derived as an MPM candidate selected based on information indicating one among the plurality of MPM candidates, in response to the selected MPM list being composed of a plurality of MPM candidates (Yu [0038]). 
	Yu in view of Kim does not explicitly disclose wherein the intra prediction mode of the current block is derived as the one MPM candidate, in response to the selected MPM list being composed of one MPM candidate.
	However, Liu teaches wherein the intra prediction mode of the current block is derived as the one MPM candidate, in response to the selected MPM list being composed of one MPM candidate (Liu [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Yu in view of Kim with the missing limitations as taught by Liu to reduce complexity and improve coding efficiency (Liu [0028]).

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Liu.

	Regarding claims 9 and 18, Yu in view of Liu teaches the method of claims 1 and 11, 
	wherein the intra prediction for the current block is performed by a weighted sum of reference samples adjacent (Yu [0101] and Liu [0016]) to a longer side among width and height of the current block (Yu [0024] and Liu [0068]), in response to the current block being non-square (Yu [0024] and Liu [0068]) and the intra prediction mode is a DC mode (Yu [0117] and Liu [0029]). 
	The same motivation for claim 5 applies to claim 9.

	Regarding claims 10 and 19, Yu in view of Liu teaches the method of claims 9 and 18, wherein the weighted sum is calculated using a right-shift operation based on a length of the longer side among width and height of the current block (Yu [0104]). 

Remarks
The Examiner would like to note that the specific encoding method steps of claim 20 do not have to be given weight because there is no functional relationship between the medium and the bitstream (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA). The non-transitory computer-readable medium serves as a support for the data (i.e. the bitstream) which is not used by the non-transitory computer-readable medium for any other purpose. However, in the interest of compact prosecution, the Examiner has still included citations above. The Examiner recommends adding instructions stored on the non-transitory computer-readable medium which cause a processor to generate the bitstream. The instructions should implement the encoding method similar to the language of paragraph [00418] of the Applicant’s Specification as filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marpe et al. (U.S. 2013/0300591) discloses a weighted sum for a rectangular block and DC prediction ([0253]).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.